 Case 2:19-cv-06182-DSF-PLA Document 42-3 Filed 03/09/20 Page 1 of 4 Page ID #:1280




 1 MICHAEL FEUER, City Attorney
   KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
 2
   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3 GABRIEL DERMER, Assistant City Attorney (SBN 229424)
   FELIX LEBRON, Deputy City Attorney (SBN 232984)
 4
   A. PATRICIA URSEA, Deputy City Atty (SBN 221637)
 5 200 N. Main Street, City Hall East, Room 675
   Los Angeles, CA 90012
 6
   Telephone (213) 978-7569
 7 Facsimile (213) 978-7011
   Felix.Lebron@lacity.org
 8
   Patricia.Ursea@lacity.org
 9
   Attorneys for Defendant, CITY OF LOS ANGELES
10
11                         UNITED STATES DISTRICT COURT
12                       CENTRAL DISTRICT OF CALIFORNIA

13
     JANET GARCIA, GLADYS ZEPEDA,                 Case No.: 2:19-cv-6182-DSF-PLA
14                                                Assigned to Judge Dale S. Fischer
     MIRIAM ZAMORA, ALI EL-BEY, PETER
15   DIOCSON JR., MARQUIS ASHLEY, JAMES
     HAUGABROOK, individuals, KTOWN FOR           DECLARATION OF GABRIELA
16                                                MEDINA ISO DEFENDANT CITY
     ALL, an unincorporated association,          OF LOS ANGELES’
17   ASSOCIATION FOR RESPONSIBLE and              OPPOSITION TO MOTION FOR
     EQUITABLE PUBLIC SPENDING an                 PRELIMINARY INJUNCTION
18
     unincorporated association,                  Concurrently Filed Documents:
19                                                   Memorandum of Points &
                   Plaintiffs,                         Authorities ISO Opposition
20                                                   Declarations ISO Opposition:
        vs.                                            Dermer, Wong, Pereida,
21 CITY OF LOS ANGELES, a municipal entity;            Ramirez, Rankin, Guerrero,
                                                       Haines, Medina, Banks, Bernal,
22 DOES 1-50,                                          Rodriguez, Diaz
               Defendant(s).                         Request for Judicial Notice
23                                                   Evidentiary Objections
24
                                                  Date: March 30, 2020
25                                                Time: 1:30 p.m.
                                                  Ctrm: 7D
26
27
28
     DECLARATION OF GABRIELA MEDINA ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
 Case 2:19-cv-06182-DSF-PLA Document 42-3 Filed 03/09/20 Page 2 of 4 Page ID #:1281




 1                         DECLARATION OF GABRIELA MEDINA
 2          I, GABRIELA MEDINA, hereby declare:
 3          1.     I currently work in the Office of Los Angeles City Councilmember Joe
 4 Buscaino, who represents the Fifteenth Council District, which covers the Los Angeles
 5 neighborhoods of Watts, San Pedro, Wilmington, Harbor City, and Harbor Gateway. I am
 6 the District Director for the Fifteenth Council District. I joined this office on January 24,
 7 2012. I have personal knowledge of the facts contained herein, and if called to testify I
 8
     could and would do so competently.
 9
            2.     In my role as District Director for the Fifteenth District, I work to ensure that
10
     our District's communities have access to city resources, directly advancing the
11
     opportunities of residents. In my role, I also oversee initiatives addressing homelessness
12
     in our District.
13
            3.     Throughout our District, of which 40% is zoned for industrial uses, I
14
     frequently observe large items in the public right of way that are larger than could fit in a
15
     60-gallon container with the lid closed. Examples of such items that I frequently
16
     encounter in the public rights of way include boats, tubs, jacuzzis, sofas, industrial waste,
17
18 automobile parts, bed frames, mattresses, and other household appliances. I observe items
19 such as these on a weekly basis during community drives.
20          4.     In addition to blocking access for individuals with disabilities, these large
21 items impede sidewalks, driveways, access to alleys, and parking spaces throughout our
22 District.
23          5.     For example, at the intersection of Lomita Boulevard and McCoy Avenue in
24 Harbor City, on numerous occasions during my tenure with the Fifteenth District, I have
25 personally witnessed the presence on the public right of way of items that are larger than
26 could fit in a 60-gallon container with the lid closed. Such items include, but are not
27 limited to, large chairs, mattresses, and sofas.
28       6.      Normont Elementary School is located at 1001 West 253rd Street in Harbor
                                                   1
         DECLARATION OF GABRIELA MEDINA ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
 Case 2:19-cv-06182-DSF-PLA Document 42-3 Filed 03/09/20 Page 3 of 4 Page ID #:1282




 1 City, which is less than 1,000 feet away from the intersection of Lomita Boulevard and
 2 McCoy Avenue. I have personally witnessed children walking to or from school forced to
 3 walk into Lomita Boulevard to get around large items blocking their path. The sidewalk
 4 on Lomita is 14 feet wide, yet children continue to be exposed to the street to access their
 5 school. I have received constituent complaints about the chronic and recurring presence
 6 of these large items on the sidewalk, which poses a danger to children when they are
 7 forced to walk into the street, particularly where cars heading eastbound on Lomita
 8
   Boulevard to the 110 Freeway are typically not driving slowly.
 9
          7.      In San Pedro, underneath 1945 W. Anaheim Street, there is a trail, which is
10
   adjacent to a park and a residential neighborhood. I have personally observed, and
11
   received constituent complaints regarding, an accumulation of items at this location that
12
   are larger than could fit in a 60-gallon container with the lid closed. Our office has
13
   received complaints from neighboring residents, affected business owners, local school
14
   personnel, parents, and other stakeholders that the accumulation of such items makes it
15
   difficult for trash collection and emergency vehicles to access this area due to such large
16
   items.
17
18        8.      In Wilmington, there is a homeless encampment located in the alley behind

19 525 Broad Avenue. I have personally witnessed, on numerous occasions, items at this
20 location that are larger than could fit in a 60-gallon container with the lid closed. When
21 such items accumulate, access paths to private properties and to the alley become difficult
22 to traverse, if they are not entirely blocked.
23 ///
24 //
25 //
26 //
27 //
28

                                                 2
         DECLARATION OF GABRIELA MEDINA ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
 Case 2:19-cv-06182-DSF-PLA Document 42-3 Filed 03/09/20 Page 4 of 4 Page ID #:1283




 1         I declare under penalty of perjury under the laws of the State of California and the
 2   United States that the foregoing is true and correct, and that this Declaration was
 3   executed on March 6th, 2020, at Los Angeles, Califo ·
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
                                                      OPP. TO MOT. FOR PRELIMINARY INJUNCTION
